





AMENDED AND RESTATED SENIOR EXECUTIVE AGREEMENT
 
THIS AMENDED AND RESTATED AGREEMENT by and between ON ASSIGNMENT, INC., a
Delaware corporation (the “Company”) and EMMETT MCGRATH (“Executive”) is entered
into on  December 11, 2008.
 
Recitals
 
 A.     The Company and Executive previously entered into an agreement, dated
July 23, 2004, as renewed and amended on October 16, 2006 and as further amended
on November 29, 2007, pursuant to which Executive is employed as the President
of Lab Support and Allied Divisions of the Company (the “Prior Agreement”).




B.      The Company and Executive wish to amend and restate the Prior Agreement
to implement changes required under Internal Revenue Code (“Code”) Section 409A
(together with the regulations and official interpretations thereof, “Section
409A”).


 
C.            Certain definitions are set forth in Section 4 of this Agreement.
 
Agreement
 
The parties hereto agree as follows:
 
1.             Employment.  The Company engaged Executive as of August 30, 2004
(the “Start Date”) to serve the Company, during the Service Term in the
capacities, and subject to the terms and conditions, set forth in this
Agreement.
 
(a)           Services.  During the Service Term, Executive, as President of the
Company’s Lab Support Division and Allied Division, shall be responsible for the
day-to-day operations of the Company’s Lab Support line of business and Allied
healthcare line of business and all other duties and responsibilities as may be
reasonably assigned to him from time to time by the Company’s Chief Executive
Officer (the “CEO”).  Executive will report directly to the CEO.  Executive will
devote his best efforts and substantially all of his business time and attention
(except for vacation periods and periods of illness or other incapacity) to the
business of the Company and its Affiliates.  Notwithstanding the foregoing, and
provided that such activities do not interfere with the fulfillment of
Executive’s obligations hereunder, Executive may (A) serve as an officer,
director or trustee of any charitable or non-profit entity; (B) own a passive
investment in any private company that is not a competitor of the Company and
own up to 2% of the outstanding voting securities of any public company; and/or
(C) subject to the Company’s reasonable approval, serve as a director of a
for-profit company, provided  that Executive reasonably believes that such
service would be in the interests of the Company.  Executive’s place of
employment shall be one of the Company’s offices in or around Santa Clara,
California; provided, however, that Executive shall spend a minimum of five (5)
days per month in the Company’s headquarters in Calabasas, California and shall
travel to such other locations of the Company and its Affiliates as may be
reasonably necessary in order to discharge his duties hereunder.  Executive
shall not be required to re-locate his place of employment to the Company’s
headquarters; however, in the event that the CEO and Executive mutually
determine that it would be in the interests of the Company for Executive to
re-locate his place of employment to the Company’s headquarters, Executive shall
be entitled to reimbursement and/or compensation for certain costs and expenses
incurred in connection with such relocation, as negotiated by Executive and the
Company.





 
 

--------------------------------------------------------------------------------

 

(b)           Salary, Bonus and Benefits.
 
(i)            Salary and Bonus.  During the Service Term, the Company will pay
Executive a base salary (the “Annual Base Salary”) as the Board (or Compensation
Committee thereof) may designate from time to time, at the rate of not less than
$200,000 per annum; provided, however, that the Annual Base Salary for fiscal
year 2008 shall be $310,000 and shall be subject to review annually (at the end
of each fiscal year of the Company) by the Board (or Compensation Committee
thereof) for upward increases thereto.  Commencing with fiscal year 2009,
Executive shall be eligible to receive an annual bonus in an amount of up to
100% of Executive’s Annual Base Salary for such fiscal year, as determined by
the Compensation Committee of the Board based upon the following:  at the
beginning of each fiscal year of the Company that commences during the Service
Term, the CEO and Executive shall cooperate with each other in good faith to
determine plan targets (the “Financial Targets”), which shall be a combination
of targets for revenue, gross profit and operating margin of the Company’s Lab
Support Division and Allied Division operations.  The Financial Targets shall be
subject to approval by the Compensation Committee of the Board.  Executive shall
be entitled to a bonus of up to 50% of the Annual Base Salary if the Financial
Targets, as approved by the Compensation Committee, are met.  Executive shall be
eligible for an additional bonus of up to 50% of the Annual Base Salary (thereby
making the total bonus opportunity 100% of the Annual Base Salary), upon
over-achievement of Financial Targets and/or accomplishment of key operating
objectives determined by the CEO, each as approved by the Compensation
Committee.


With respect to fiscal year 2008 only, Executive shall be eligible to earn an
annual bonus of up to $278,250 for performance relating to the Lab Support
Division, as determined by the Compensation Committee of the Board based upon
the following:  at the beginning of fiscal year 2008, the CEO and Executive
shall cooperate with each other in good faith to determine plan targets (the
“Financial Targets”), which shall be a combination of targets for revenue, gross
profit and operating margin of the Company’s Lab Support Division
operations.  The Financial Targets shall be subject to approval by the
Compensation Committee of the Board.  Executive shall be entitled to a bonus of
up to 50% of $278,250 (i.e. $139,125) if the Financial Targets, as approved by
the Compensation Committee, are met.  Executive shall be eligible for an
additional bonus of up to 50% of $278,250 (thereby making the total bonus
opportunity 100% of $278,250), upon over-achievement of the Lab Support Division
Financial Targets and/or accomplishment of key operating objectives determined
by the CEO, each as approved by the Compensation Committee.  With respect to
fiscal year 2008 only, Executive shall be entitled to a guaranteed bonus of
$15,000 and shall be eligible to earn an additional annual bonus of up to
$35,000 for performance relating to the Allied Division, as determined by the
Compensation Committee of the Board based upon the following:  at the beginning
of fiscal year 2008, the CEO and Executive shall cooperate with each other in
good faith to determine plan targets (the “Financial Targets”), which shall be a
combination of targets for revenue, gross profit and operating margin of the
Company’s Allied Division operations.  The Financial Targets shall be subject to
approval by the Compensation Committee of the Board.  Executive shall be
entitled to a bonus of up to 50% of $35,000 (i.e. $17,500) if the Financial
Targets, as approved by the Compensation Committee, are met.  Executive shall be
eligible for an additional bonus of up to 50% of $35,000 (thereby making the
total bonus opportunity 100% of $35,000), upon over-achievement of the Allied
Division Financial Targets and/or accomplishment of key operating objectives
determined by the CEO, each as approved by the Compensation Committee.
 
(ii)           Benefits.  Executive shall be entitled to the benefits set forth
in this Section 1(b)(ii) during the Service Term, but only during the Service
Term unless explicitly provided to the contrary.  Executive shall be entitled to
participate in and shall receive all benefits under pension benefit plans
provided by the Company (including without limitation participation in any
Company incentive, savings and retirement plans, practices, policies and
programs) to the extent applicable generally to other peer executives of the
Company.  In addition, the Executive and/or the Executive’s family shall be
entitled to participate and shall receive all benefits under welfare plans
provided by the Company (including without limitation medical prescriptions,
dental, disability, employee life, group life, accidental life and travel
accident insurance plans) to the extent and on the same basis applicable
generally to other peer executives of the Company.  In the event that Executive
is not eligible to participate in any of the Company’s welfare benefit plans as
of the Start Date, the Company shall reimburse

 
 

--------------------------------------------------------------------------------

 



Executive for any payments Executive is required to make to his former employer
to continue his participation in each of such employer’s welfare benefit plans,
until such time as Executive is eligible to participate in the analogous welfare
benefit plan of the Company;  provided ,  however , that Executive shall be
entitled to such reimbursement only (a) so long as his eligibility for the
Company’s welfare benefit plans relates to his time of service with the Company,
and (b) upon presentation of reasonably acceptable documentation and evidence of
payment; and  provided further  that “analogous” shall relate to the subject
matter covered by such plan ( e.g. , medical or dental) and shall not be
construed to require the provision to Executive of identical or substantially
equivalent benefits to those provided by the former employer’s plans.  Executive
shall be reimbursed for customary travel and other expenses, subject to standard
and reasonable documentation requirements.  Such travel reimbursement shall
apply to Executive’s travel to and from the Company’s headquarters in Calabasas,
California, for so long as Executive’s primary place of business is outside of
Calabasas, California.  In addition, Executive will receive a car allowance of
$450 per month, which allowance may be used in Executive’s discretion toward
lease or financing payments, maintenance and/or other car-related expenses. 
Executive shall also be eligible to receive four weeks paid vacation per annum.
 
(iii)         Stock Options.
 
(A)          On the Start Date, Executive received a non-qualified stock option
grant for the purchase of 75,000 shares of the common stock of the Company (the
“Common Stock”).  Such option (i) had an exercise price of the fair market value
of the Common Stock on the date of grant, as determined in accordance with the
Company’s Restated 1987 Stock Option Plan (the “Stock Plan”); (ii) vested over a
four-year period with 25% vesting on the first anniversary of the date of grant
and monthly thereafter at the rate of 1/36 th  of the remainder of the grant
(subject to accelerated vesting upon a change of control or permanent disability
to the extent permitted by the Stock Plan); and (iii) expires not later than the
tenth anniversary of the date of grant.


(1)           On January 2, 2008, (the “Grant Date”) Executive received a
non-qualified stock option grant for the purchase of 15,000 shares of the common
stock of the Company (the “Common Stock”).  Such option  (i) had an exercise
price of the fair market value of the Common Stock on the Grant Date, (as
determined in accordance with the Company’s Stock Plan; (ii) vests in equal,
consecutive, monthly installments over a four-year period, commencing one month
following the Grant Date (subject to accelerated vesting upon a change of
control or permanent disability to the extent permitted by the Stock Plan); and
(iii) expires not later than the tenth anniversary of the Grant Date.


(2)           On January 2, 2008, (the “Grant Date”) Executive  received a grant
of Restricted Stock Units (“RSUs”), each representing the right to receive one
share of Company common stock upon vesting.   The dollar value of the RSU grant
was $50,000 (the “RSU Dollar Value”).  The number of RSUs comprising Executive’s
award was determined by dividing the RSU Dollar Value by the fair market value
(as that term is defined in the Stock Plan) of a share of the Company’s common
stock on the Grant Date.   The award (i) vests in three equal, consecutive,
annual installments, commencing one year following the Grant Date (subject to
accelerated vesting upon a change of control or permanent disability to the
extent permitted by the Stock Plan).  Shares of Company common stock shall be
delivered in respect of RSUs vesting in accordance with this Section
1(b)(iii)(A)(2) on or as soon as practicable after the vesting date of such
RSUs, but in no event more than fifteen days after such vesting date(s), with
the exact payment dates to be determined by the Company in its sole discretion.
 
(B)           The other terms and conditions of the foregoing option shall be
set in accordance with the Stock Plan and shall be consistent with the terms
contained in stock option agreements provided to other peer executives of the
Company.
 
(iv)          Change of Control; Sale of Division.  Executive shall be entitled
to participate in the Company’s existing Change of Control Severance Plan as
well as any successor plan thereto. In the event the Company sells the U.S. Lab
Support Division to a third party, Executive shall be entitled to a lump-sum
payment equal tothe then applicable Annual Base Salary, which payment shall
(A) be

 
 

--------------------------------------------------------------------------------

 



made within 30 days following the closing of the sale of the Division, and (B)
be in lieu of any other severance or similar payment to which Executive may be
entitled as a result of such sale or Executive’s termination of employment with
the Company in connection therewith, unless such other payment is (or payments
in the aggregate are) greater than the then applicable Annual Base Salary, or
unless Executive otherwise elects in his sole discretion to receive such other
payment(s), in either of which cases Executive shall be entitled to such other
payment(s) but not the lump-sum payment provided by this  Section 1(b)(iv).
 
(c)           Termination.
 
(i)            Events of Termination.  Executive’s employment with the Company
shall cease upon:
 
(A)          Executive’s death.
 
(B)           Executive’s voluntary retirement.
 
    (C)           Executive’s “Disability” means Executive has become disabled
within the meaning of Section 409A.
 
    (D)          Termination by the Company by the delivery to Executive of a
written notice from the Board or the CEO that Executive has been terminated
(“Notice of Termination”) with or without Cause.   “Cause” shall mean:
 
(1)           Executive’s (aa) conviction of a felony; (bb) Executive’s
commission of any other material act or omission involving dishonesty or fraud
with respect to the Company or any of its Affiliates or any of the customers,
vendors or suppliers of the Company or its Subsidiaries; (cc) Executive’s
misappropriation of material funds or assets of the Company for personal use; or
(dd) Executive’s engagement in unlawful harassment or other discrimination with
respect to the employees of the Company or its Subsidiaries;
 
    (2)           Executive’s continued substantial and repeated neglect of his
duties, after written notice thereof from the Board or the CEO  and such neglect
has not been cured within 30 days after Executive receives notice thereof;
 
    (3)           Executive’s gross negligence or willful misconduct in the
performance of his duties hereunder that is materially and demonstrably
injurious to the Company; or
 
    (4)           Executive’s engaging in conduct constituting a breach of
Sections 2  or  3  hereof that is not cured in full within 15 days, and is
materially and demonstrably injurious to the Company, after notice of default
thereof, from the Company, as determined by a court of law.
 
The delivery by the Company of notice to Executive that it does not intend to
renew this Agreement as provided in  Section 1(f)  shall constitute a
termination by the Company without Cause if, at the time of such notice,
Executive is willing and able to renew the Agreement and continue providing
services on terms and conditions substantially similar to those contained in
this Agreement, provided, that in no event shall notice which  fulfills the
requirements of  Section 1(c)(i)(D)(1), (2), (3) or (4)  above constitute a
termination by the Company without Cause.
 
    (E)           Executive’s voluntary resignation for whatever reason by the
delivery to the Company and the Board of at least 14 days’ prior written notice
from Executive (or 90 days in the case of notice to the Company that Executive
does not intend to renew this Agreement as provided in Section 1(f)).
 

 
 

--------------------------------------------------------------------------------

 

(ii)           Date of Termination.  “Date of Termination” means the date on
which Executive experiences a separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended, and
Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”).




(iii)         Rights on Termination.
 
(A)          In the event that termination is by the Company without Cause
(including by operation of the last paragraph of Section 1(c)(i)(D) above), the
Company will pay Executive (i) an amount equal to 100% of the Annual Base
Salary, payable over  a period of twelve (12) months commencing on the Date of
Termination (the  “Severance Period” ), in substantially equal installments,  on
regular salary payment dates (but no less often than monthly), provided, that
payment of the amounts described in this Section 1(c)(iii)(A) shall not commence
until the Company’s first payroll date occurring on or after the 30th day
following the Date of Termination (the “First Payroll Date”) and any amounts
that would otherwise have been paid prior to the First Payroll Date shall
instead be paid on the First Payroll Date, and (ii) a cash amount equal to the
aggregate premiums that the Company would have paid for basic life insurance,
accidental death and dismemberment insurance and long- and short-term disability
insurance, each as in effect on the Date of Termination, had Executive remained
employed by the Company during the Severance Period (together, “Insurance
Benefits”).  In addition, during the Severance Period, subject to Executive’s
proper election to continue healthcare coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay
Executive’s COBRA premiums in respect of COBRA benefits to be provided through
third-party insurance maintained by the Company under the Company’s benefit
plans in a manner that causes such COBRA benefits to be exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5),
provided, that if during the period of continuation coverage, any plan pursuant
to which such benefits are to be provided ceases to be exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5),
then an amount equal to each such remaining premium shall thereafter be paid to
Executive as currently taxable compensation in substantially equal monthly
installments over the remainder of the continuation coverage period.  The
payments of Annual Base Salary, COBRA benefits and amounts in lieu of Insurance
Benefits in accordance with this Section 1(c)(iii)(A)  are collectively referred
to as  “Severance Payments”. In addition, the Company will pay to Executive in a
lump sum any accrued but unused vacation time. This Section 1(c)(iii)(A) shall
not apply unless the Company and Executive have executed a general release in a
form acceptable to the Company. Each payment under Section 1(c)(iii)(A) above
shall be treated as a separate payment for the purposes of Section 409A.
 
(B)           If the Company terminates Executive’s employment for Cause, or if
Executive resigns for whatever reason (including by the Executive’s non-renewal
of the Service Term under Section 1(f)  below), the Company’s obligations to pay
any compensation or benefits under this Agreement (other than accrued but unused
vacation time which shall be paid to Executive in a lump sum payment) and all
vesting under all stock options held by Executive will cease effective as of the
Date of Termination.  In such event, Executive’s rights under stock options
vested prior to the Date of Termination shall not be affected, except to the
extent that Executive’s termination of employment accelerates the termination of
such stock options.  Executive’s right to receive any other health or other
benefits, if any, will be determined under the provisions of applicable plans,
programs or other coverages.
 
(C)           If Executive’s employment terminates because of Executive’s death
or Disability, then Executive or his estate shall be entitled to any disability
income or life insurance payments from any insurance policies (other than any 
“key man” life insurance policy) maintained by the Company.  In addition, in the
event of such a termination, for a period of six (6) months commencing on the
Date of Termination, Executive or his estate shall be entitled to payment of an
amount equal to 50% of the Annual Base Salary, payable over six months from
Executive’s death or Disability in approximately equal installments on regular
salary payment dates.
 

 
 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Company’s obligation to Executive for
Severance Payments shall cease if Executive is found by a court of law to be in
material violation of the provisions of  Sections 2 or 3  hereof. 
 
(d)           Mitigation. The Company’s obligation to continue to provide
Executive with the Severance Payments pursuant to  Section 1(c)(iii)(A)  above
and the benefits pursuant to the second sentence of  Section 1(c)(iii)(C)  above
shall cease if Executive becomes employed as a senior executive by a third
party.  Executive shall be under no obligation to seek or accept any employment
during the Severance Period.
 
(e)           Liquidated Damages. The parties acknowledge and agree that damages
which may result to Executive for termination by the Company without Cause would
be extremely difficult or impossible to establish or prove, and agree that the
Severance Pay shall constitute liquidated damages for any breach of this
Agreement by the Company through the Date of Termination.  Executive agrees
that, except for such other payments and benefits to which Executive may be
entitled as expressly provided by the terms of this Agreement or any applicable
Benefit Plan, such liquidated damages shall be in lieu of all other claims that
Executive may make by reason of termination of his employment or any such breach
of this Agreement and that, as a condition to receiving the Severance Payments,
Executive will execute a contingent mutual release of claims in a form
reasonably satisfactory to both the Company and Executive.
 
(f)            Term of Employment.  Unless Executive’s employment under this
Agreement is sooner terminated as a result of Executive’s termination in
accordance with the provisions of  Section 1(c)  above, Executive’s employment
under this Agreement shall commence on the Start Date and shall terminate on the
second anniversary thereof (the  “Service Term” );  provided, however,  that
Executive’s employment under this Agreement, and the Service Term, shall be
automatically renewed for additional one-year periods commencing on such second
anniversary and, thereafter, on each successive anniversary of such date unless
either the Company or Executive notifies the other party in writing at least
ninety (90) days prior to any such anniversary that it or he desires not to
renew Executive’s employment under this Agreement.  All references herein to
“Service Term” shall include any renewals thereof after the second anniversary
of the Start Date.


(g)         Potential Six-Month Delay.  Notwithstanding anything to the contrary
in this Agreement,  no compensation or benefits, including without limitation
any Severance  Payments in connection with a Separation from Service, shall be
paid to Executive during the 6-month period following his Separation from
Service to the extent that the Company reasonably determines that Executive is a
“specified employee” at the time of such Separation from Service (within the
meaning of Section 409A) and that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(b)(i) of the Code.  If the payment of any such amounts is delayed as
a result of the previous sentence, then on the first business day following the
end of such 6-month period (or such earlier date upon which such amount can be
paid under Section 409A without being subject to such additional taxes,
including as a result of Executive’s death), the Company shall pay to Executive
a lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such 6-month period, without interest thereon.
 
2.             Confidential Information; Proprietary Information, etc.
 
(a)           Obligation to Maintain Confidentiality. Executive acknowledges
that any Proprietary Information disclosed or made available to Executive or
obtained, observed or known by Executive as a direct or indirect consequence of
his employment with or performance of services for the Company or any of its
Affiliates during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the property of the Company and its Affiliates.  Therefore,
Executive agrees that he will not at any time (whether during or after
Executive’s term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any Person any Proprietary

 
 

--------------------------------------------------------------------------------

 



Information or Records for any reason whatsoever without the Board’s consent. 
Executive agrees to deliver to the Company at the termination of his employment,
as a condition to receipt of the next or final payment of compensation, or at
any other time the Company may request in writing (whether during or after
Executive’s term of employment), all Records which he may then possess or have
under his control. Executive further agrees that any property situated on the
Company’s or its Affiliates’ premises and owned by the Company or its
Affiliates, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by Company or its Affiliates and their
personnel at any time with or without notice.
 
(b)           Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or Records) (“Work Product”) belong to
the Company or such Affiliate and Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such Affiliate.  Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Affiliate shall own all
rights therein. To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns and agrees to assign to Company or such
Affiliate all right, title and interest, including without limitation, copyright
in and to such copyrightable work.  Executive shall promptly disclose such Work
Product and copyrightable work to the Board and perform all actions reasonably
requested by the Board (whether during or after Executive’s term of employment)
to establish and confirm the Company’s or its Affiliate’s ownership (including,
without limitation, execution of assignments, consents, powers of attorney and
other instruments).  Notwithstanding anything contained in this  Section
2(b)  to the contrary, the Company’s ownership of Work Product does not apply to
any invention that Executive develops entirely on his own time without using the
equipment, supplies or facilities of the Company or its Affiliates or
Subsidiaries or any Proprietary Information (including trade secrets), except
that the Company’s ownership of Work Product does include those inventions
that:  (a) relate to the business of the Company or its Affiliates or
Subsidiaries or to the actual or demonstrably anticipated research or
development relating to the Company’s business; or (b) result from any work that
Executive performs for the Company or its Affiliates or Subsidiaries.
 
(c)           Third Party Information. Executive understands that the Company
and its Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  During the term of Executive’s
employment and thereafter, and without in any way limiting the provisions
of  Sections 2(a)  and  2(b) above, Executive shall hold Third Party Information
in the strictest confidence and shall not disclose to anyone (other than
personnel of the Company or its Affiliates who need to know such information in
connection with their work for the Company or its Affiliates) or use, except in
connection with his work for the Company or its Affiliates, Third Party
Information unless expressly authorized by a member of the Board in writing.
 
(d)           No Restriction on Executive’s Use of Prior Knowledge.  Nothing in
this Section 2 or in the definitions of Proprietary Information or Third Party
Information shall be construed to prevent Executive from disclosing or using in
future employment or business ventures (i) any information known to him prior to
the Start Date, (ii) his general knowledge and experience or (iii) information
known or which becomes generally known to and available for use by the public
other than as a direct or indirect result of Executive’s acts or omissions to
act.
 
(e)           Use of Confidential Information of Prior Employers, etc. Executive
will abide by any enforceable obligations contained in any agreements that
Executive has entered into with his prior employers or other parties to whom
Executive has an obligation of confidentiality.
 

 
 

--------------------------------------------------------------------------------

 



(f)            Compelled Disclosure. If Executive is required by law or
governmental regulation or by subpoena or other valid legal process to disclose
any Proprietary Information or Third Party Information to any Person, Executive
will immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy.  Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy.  If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information, and if Executive furnishes the Company with a
written opinion of reputable legal counsel acceptable to the Company confirming
that the disclosure of such Proprietary Information or Third Party Information
is legally required, then Executive may disclose such Proprietary Information or
Third Party Information to the extent legally required;  provided,
however,  that Executive will use his best efforts to ensure that such
Proprietary Information is treated confidentially by each Person to whom it is
disclosed.
 
3.             Nonsolicitation.
 
(a)           Nonsolicitation.  As long as Executive is an employee of the
Company or any Affiliate thereof, and for one (1) year thereafter, Executive
shall not directly or indirectly through another Person:
 
(i)            induce or attempt to induce any employee of the Company or any
Affiliate to leave the employ of the Company or such Affiliate, or in any way
interfere with the employment relationship between the Company or any Affiliate
and any employee thereof;


(ii)           hire or seek to hire any Person who is or was an employee of the
Company or any Affiliate as of the earlier of (A) the date that notice of
termination of Executive’s employment is given by Executive or the Company
pursuant to this Agreement, and (B) the Date of Termination;  provided, however
, that Executive shall be permitted to hire any such employee who, at his or her
own initiative and not at the direct or indirect suggestion or behest of
Executive, approaches Executive after the Date of Termination for the purpose of
gaining employment with Executive, or responds to a general employment
advertisement that is not specifically directed at the employee, the Company’s
employees generally or any subset of the Company’s employees; or
 
(iii)          induce or attempt to induce any customer, client, supplier,
licensee or other business relation of the Company or any Affiliate (each, a
“Business Relation”) to cease doing business with the Company or such Affiliate,
or in any other way interfere with the business relationship between any
Business Relation and the Company or an Affiliate;  provided, however , that
this restriction shall not apply to (A) Executive’s response to an indication by
a Business Relation, at his, her or its own initiative and not at the direct or
indirect suggestion or behest of Executive, of interest in procuring services
offered (directly or indirectly) by Executive, or (B) any general advertisement
that is not specifically directed at such Business Relation, the Business
Relations of the Company generally or any subset of the Company’s Business
Relations.
 
(b)           Acknowledgment. Executive acknowledges that in the course of his
employment with the Company and its Affiliates, he has and will become familiar
with the trade secrets and other Proprietary Information of the Company and its
Affiliates. It is specifically recognized by Executive that his services to the
Company and its Subsidiaries are special, unique and of extraordinary value,
that the Company has a protectable interest in prohibiting Executive as provided
in this  Section 3 , that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary and appropriate without regard
to payments being made to Executive hereunder and that the Company would not
enter this Agreement with Executive without the restrictions of this Section 3
.  Executive further acknowledges that the provisions of this Section 3 are
separate and independent of the other sections of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

(c)           Enforcement, etc.  If, at the time of enforcement of Section 2 or
3 of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or geographical area reasonable under such
circumstances as determined by the court shall be substituted for the stated
period, scope or area.  Because Executive’s services are unique, because
Executive has access to Proprietary Information and for the other reasons set
forth herein, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement.  Therefore, without limiting the
generality of Section 7(g), in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof.
 
(d)           Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement; (ii) agree that all claims in respect of such action or proceeding
may be heard or determined in any such court; and (iii) agree not to bring any
action or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement in any other court.  The parties hereby waive any defense of
inconvenient forum to the maintenance of any action or proceeding so brought. 
The parties hereby agree that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law.
 
GENERAL PROVISIONS
 
4.             Definitions.
 
“Affiliate” of any Person means any other Person that directly or indirectly
controls, is controlled by or is under common control with such Person.
 
“Board” means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secrets, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important.  Proprietary Information does not include any information that
Executive has obtained from a Person other than an employee of the Company,
which was disclosed to him without a breach of a duty of confidentiality.
 

 
 

--------------------------------------------------------------------------------

 



“Records” means (i) any and all procedure manuals, books, records and accounts;
(ii) all property of the Company and its Affiliates, including papers, note
books, tapes and similar repositories containing Proprietary Information; (iii)
all invoices and commission reports; (iv) customerlists — partial and/or
complete; (v) data layouts, magnetic tape layouts, diskette layouts, etc.; (vi)
samples; (vii) promotional letters, brochures and advertising materials; (viii)
displays and display materials; (ix) correspondence and old or current proposals
to any former, present or prospective customer of the Company and its
Affiliates; (x) information concerning revenues and profitability and any other
financial conditions of the Company and its Affiliates; (xi) information
concerning the Company and its Affiliates which was input by Executive or at his
direction, under his supervision or with his knowledge, including on any floppy
disk, diskette, cassette or similar device used in, or in connection with, any
computer, recording devices or typewriter; (xii) data, account information or
other matters furnished by customers of the Company and its Affiliates; and
(xiii) all copies of any of the foregoing data, documents or devices whether in
the form of carbon copies, photo copies, copies of floppy disks, diskettes,
tapes or in any other manner whatsoever.
 
“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.
 
5.             Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class United
States mail (postage prepaid, return receipt requested) or sent by reputable
overnight courier service (charges prepaid) or by facsimile to the recipient at
the address below indicated:
 
If to Executive: to the most current home address on file with the Company’s
Human Resources department,
 


 
 
If to the Company:
 
26651 West Agoura Road
Calabasas, California 91302
Attention:
Chief Executive Officer and Vice President of Human Resources
Tel No.:
(818) 871-3300
Fax No.:
(818) 880-0056

 
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6.             Executive’s Representations and Warranties.  Executive represents
and warrants that he has full and authority to enter into this Agreement and
fully to perform his obligations hereunder, that he is not subject to any
non-competition agreement, and that his past, present and anticipated future
activities have not and will not infringe on the proprietary rights of others,
including, but not limited to, proprietary information rights or interfere with
any agreements he has with any prior employee.  Executive further represents and
warrants that he is not obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, which would
conflict with or result in a breach of this Agreement or which would in any
manner interfere with the performance of his duties for the Company.
 

 
 

--------------------------------------------------------------------------------

 



  7.             Section 409A.  


(a)         General.  The payments and benefits provided hereunder are intended
to be exempt from or compliant with the requirements of Section
409A.  Notwithstanding any provision of this Agreement to the contrary, in the
event that following the effective date hereof, the Company reasonably
determines that any payments or benefits hereunder


are not either exempt from or compliant with the requirements of Section 409A,
the Company and Executive shall work together to adopt such amendments to this
Agreement or adopt such other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that are necessary or appropriate (i) to preserve the intended tax treatment of
the payments and benefits provided hereunder, to preserve the economic benefits
with respect to such payments and benefits, and/or (ii) to exempt such payments
and benefits from Section 409A or to comply with the requirements of Section
409A and thereby avoid the application of penalty taxes thereunder, provided¸
that the Company shall have no obligation to take any action described in this
Section 7(a) or to indemnify Executive for any failure to take any such action.


          (b)            Certain Reimbursements.  To the extent that any
reimbursements hereunder constitute taxable compensation to Executive, such
reimbursements shall be made to Executive promptly, but in no event after
December 31st of the year following the year in which the expense was incurred,
the amount of any such amounts reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, and Executive’s right
to reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.


8.          General Provisions.
 
(a)           Expenses. Each party shall bear his or its own expenses in
connection with the negotiation and execution of this Agreement and the
consummation of the transactions contemplated by this Agreement.
 
(b)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(c)           Complete Agreement. This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, including without limitation, the Prior
Agreement (as amended).
 
(d)           Counterparts; Facsimile Transmission. This Agreement may be
executed in two counterparts, each of which shall deemed to be an original and
both of which taken together shall constitute one and the same agreement.  Each
party to this Agreement agrees that it will be bound by its own telecopied
signature and that it accepts the telecopied signature of each other party to
this Agreement.
 
(e)           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable and, provided further that, the rights and obligations of the Company
may be assigned to any Affiliate of the Company.
 

 
 

--------------------------------------------------------------------------------

 



(f)            Choice of Law; Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.  The parties hereby: (i) submit to the jurisdiction of any state or
federal court sitting in California in any action or proceeding arising out of
or relating to Agreement; (ii) agree that all claims in respect of such action
or proceeding may be heard or determined in any such court; and (iii) agree not
to bring any action or proceeding arising out of or relating to this Agreement


in any other court. Executive hereby waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto. The parties hereby agree that a final judgment in any action or
proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law.
 
(g)           Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically to recover damages and
costs (including reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.
 
(h)           Amendment and Waiver. The provisions of this Agreement may be
amended or and waived only with the prior written consent of the Company and
Executive.
 
(i)            Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.
 
(j)            Termination. This Agreement shall survive the termination of
Executive’s employment with the Company and shall remain in full force and
effect after such termination.
 
(k)           No Waiver. A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that such party would otherwise have on any future occasion.  No failure
to exercise nor any delay in exercising on the part of any party hereto, any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.
 
(l)            Insurance.  The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.
 
(m)          Offset.  Except as prohibited by applicable law, whenever the
Company or any of its Subsidiaries is obligated to pay any sum to Executive or
any Affiliate or related person thereof pursuant to this Agreement, any bona
fide debts that Executive or such Affiliate or related person owes to the
Company or any of its Subsidiaries may be deducted from that sum before payment,
to the greatest extent permitted under applicable law.

 
 

--------------------------------------------------------------------------------

 



 
(n)           Withholding.  The Company and its Subsidiaries shall be entitled
to deduct or withhold from any amounts owing from the Company or any of its
Subsidiaries to Executive any federal, state, provincial, local or foreign
withholding taxes, excise taxes, or employment taxes ( “Taxes” ) imposed with
respect to Executive’s compensation or other payments from the Company or any of
its Subsidiaries or Executive’s ownership interest in the Company, including,
but not limited to, wages, bonuses, the receipt or exercise of stock options
and/or the receipt or vesting of restricted stock.
 
(o)           Insurance and Indemnification.  For the period from the date of
this Agreement through at least the tenth anniversary of Executive’s termination
of employment from the Company, the Company shall maintain Executive as an
insured party on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same
basis as all other covered individuals and provide Executive with at least the
same corporate indemnification as it provides to the peer executives of the
Company.
 




 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the Preamble hereto.
 

 
On Assignment, Inc.
             
By:
 /s/ Peter Dameris    
Name:
Peter Dameris
   
Title:
Executive Vice President
                 /s/ Emmett McGrath     
Emmett McGrath

 

 
 

--------------------------------------------------------------------------------

 
